UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND, WELFARE
FUND, ANNUITY FUND, and APPRENTICESHIP,
JOURNEYMAN RETRAINING, EDUCATIONAL AND
INDUSTRY FUND; TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY FUND, THE NEW
YORK CITY AND VICINITY CARPENTERS LABOR-
MANAGEMENT CORPORATION; and THE NEW YORK
CITY DISTRICT COUNCIL OF CARPENTERS,

Petitioners,
-\V-

PLATINUM SPECIALTY SERVICES, INC.
doing business as
PLATINUM SCAFFOLDING SERVICES INC.,

Respondent.

 

 

 

 

PAUL A. ENGELMAYER, District Judge:

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
DOC #:

ee
DATE FILED: “If /o/\i_ |

19 Civ. 7417 (PAE)

OPINION & ORDER

Petitioners—the Trustees of the New York City District Council of Carpenters Pension

Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational

and Industry Fund (the “ERISA Funds”); Trustees of the New York City Carpenters Relief and

Charity Fund (the “Charity Fund”); the New York City and Vicinity Carpenters Labor

Management Corporation (together, with the ERISA and Charity Fund, the “Funds”); and the

New York City District Council of Carpenters (the “Union”)—seek confirmation of an

arbitration award issued against respondent Platinum Scaffolding Services, Inc. (“Platinum

Scaffolding”). See Dkt. 1 (‘Pet.”), Ex. 4 (“Award”). Platinum Scaffolding is an employer bound

by a Collective Bargaining Agreement with the Union. See Pet. § 9-11. Petitioners commenced

 
this action on August 8, 2019, pursuant to Section 301 of the Labor Management Relations Act
(“LMRA”), 29 U.S.C. § 185. For the following reasons, the Court confirms the Award.
I. Background!

A. The Parties and Their Agreements

The ERISA Funds are multiemployer labor-management trust funds organized and
maintained pursuant to ERISA. Pet. 94. The Charity Fund was established under the Internal
Revenue Code, 26 U.S.C. § 501(c)(3). Id. 95. The New York City and Vicinity Carpenters
Labor-Management Corporation is a non-profit corporation. Jd. 6. The Union is a labor
organization that represents employees working in an industry affecting commerce as defined by
Section 501 of the LMRA. /d. 47. Platinum Scaffolding is an “employer” in an industry
affecting commerce and maintained this status at all times relevant to this lawsuit. Id. 8.

On approximately June 30, 2015, Platinum Scaffolding entered into an agreement with
the United Brotherhood of Carpenters and Joiners of America (the “International Agreement”).
Id. 49. The International Agreement required that Platinum Scaffolding pay “annuity, pension
and/or health and welfare contributions for an employee’s work in each locality .. . to such funds
and in such amounts as are identified in the applicable collective bargaining agreement... .” Jd.
The local collective bargaining agreement (“CBA”) applied to work performed by Platinum
Scaffolding during all relevant times. Id. 10. The CBA required Platinum Scaffolding to pay
contributions to the Funds for all work performed within the trade and geographical jurisdiction
of the Union, id. § 11; to furnish books and payroll records at the Funds’ request for purposes of
conducting an audit, id. § 12; and to abide by the policies, rules, and regulations adopted by the

Funds, id. § 13. The CBA also provided that ‘‘any dispute relating to this Agreement may be

 

! The following undisputed facts are derived from the Petition and the exhibits attached thereto.
prosecuted in accordance with the grievance/arbitration procedure of the member’s home area
local union Master Labor Agreement, or the work area local union Master Labor Agreement, and
the Company agrees to be bound by those procedures.” Jd. § 15. The Master Labor Agreement
is the CBA. Jd. Asa participating employer with the Funds, Platinum Scaffolding was also
bound through the CBA to the terms of a Revised Statement of Policy for Collection of
Employer Contributions (the “Collection Policy”). Id. § 14. In the event of legal action, the
CBA and the Collective Policy provide that the employer shall pay to the Funds all unpaid
contributions due, interest on such unpaid contributions at Citibank’s prime rate plus 2%,
liquidated damages in the amount of 20% of the unpaid contributions, and reasonable attorneys’
fees and costs. Id. 4 18.

B. The Arbitration Award

A dispute arose as to whether Platinum Scaffolding had made contributions owed to the
Funds covering work performed by its employees over various time periods between September
8, 2015 and December 24, 2017. Jd. | 19. Petitioners initiated arbitration proceedings before
arbitrator Roger E. Maher, who sent notice of the scheduled hearing to Platinum Scaffolding by
regular and certified mail. Jd. § 20. Despite being notified of the arbitration, Platinum
Scaffolding did not appear. Award at 1-2.

Petitioners presented evidence of an audit of Platinum Scaffolding’s books and records,
which showed delinquencies for the period from September 28, 2015 and December 24, 2017.
Id. at 2. On June 12, 2019, arbitrator Maher issued the Award, finding that, based “[u]pon the
substantial and credible evidence presented,” Platinum Scaffolding owed the Funds delinquent

contributions. Jd. Maher directed Platinum Scaffolding to pay to the Funds a total of
$24,284.34, comprising delinquent contributions, interest, liquidated damages, late payment
interest, and fees. /d. at 3.

Cc. This Action

On August 8, 2019, after Platinum Scaffolding failed to comply with petitioners’ demand
for the Award amount, petitioners filed this action seeking to confirm the Award. Dkt. 1. To
date, Platinum Scaffolding has not opposed the Petition or otherwise appeared in this case.

II. Discussion

A. Applicable Legal Standards

“Arbitration awards are not self-enforcing”; “they must be given force and effect by
being converted to judicial orders by courts.” Power Partners MasTec, LLC v. Premier Power
Renewable Energy, Inc., No. 14 Civ. 8420 (WHP), 2015 WL 774714, at *1 (S.D.N.Y. Feb. 20,
2015) (quoting D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006)) (internal
quotation marks omitted). The FAA provides a ““streamlined’ process for a party seeking ‘a
judicial decree confirming an award.’” Salzman v. KCD Fin., Inc., No. 11 Civ. 5865 (DLC),
2011 WL 6778499, at *2 (S.D.N.Y. Dec. 21, 2011) (quoting Hall St. Assocs. L.L.C. v. Mattel,
Inc., 552 U.S. 576, 582 (2008)).

“Normally, confirmation of an arbitration award is a summary proceeding that merely
makes what is already a final arbitration award a judgment of the court, and the court must grant
the award unless the award is vacated, modified, or corrected.” D.H. Blair, 462 F.3d at 110
(citations and internal quotation marks omitted). In this Circuit, “[t]he showing required to avoid
summary confirmation of an arbitration award is high.” Willemijn Houdstermaatschappij, BV v.
Standard Microsys. Corp., 103 F.3d 9, 12 (2d Cir. 1997) (internal quotation marks and citations

omitted); see also Duferco Int'l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388
(2d Cir. 2003) (“It is well established that courts must grant an [arbitrator’s] decision great
deference.”).

Review of an arbitral award by a district court “is ‘severely limited’ so as not unduly to
frustrate the goals of arbitration, namely to settle disputes efficiently and avoid long and
expensive litigation.” Salzman, 2011 WL 6778499, at *2 (quoting Willemijn, 103 F.3d at 12).
Indeed, “an arbitration award should be enforced, despite a court’s disagreement with it on the
merits, if there is ‘a barely colorable justification for the outcome reached.’” Landy Michaels
Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)
(quoting Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir.
1978)).

A motion to confirm an arbitration award against a party that has failed to appear in the
action is evaluated under the legal standards applicable to a motion for summary judgment. See
D.H. Blair, 462 F.3d at 109-10. To prevail on such a motion, the movant must “show[] that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). In making this determination, the Court must view all
facts “in the light most favorable” to the non-moving party. Tolan v. Cotton, 572 U.S. 650, 657
(2014) (citations omitted). In determining whether there are genuine issues of material fact, the
Court is “‘required to resolve all ambiguities and draw all permissible factual inferences in favor
of the party against whom summary judgment is sought.’” Johnson v. Killian, 680 F.3d 234, 236
(2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).

“Even when a motion for summary judgment is unopposed, the district court is not
relieved of its duty to decide whether the movant is entitled to judgment as a matter of law.”

Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004); see also Amaker v.
Foley, 274 F.3d 677, 681 (2d Cir. 2001). In reviewing an unopposed motion for confirmation of
an arbitration award, a court:

may not grant the motion without first examining the moving party’s submission

to determine if it has met its burden of demonstrating that no material issue of fact

remains for trial. If the evidence submitted in support of the summary judgment

motion does not meet the movant’s burden of production, then summary judgment

must be denied even ifno opposing evidentiary matter is presented.
D.H. Blair, 462 F.3d at 110 (emphasis in original) (quoting Vt. Teddy Bear Co., 373 F.3d at 244).
Where “[t]here is no indication that the arbitration decision was made arbitrarily, exceeded the
arbitrator’s jurisdiction, or otherwise was contrary to law [. . .] a court must grant an order to
confirm an arbitration award upon the timely application of a party.” Herrenknecht Corp. v. Best
Rd. Boring, No. 06 Civ. 5106 (JFK), 2007 WL 1149122, at *2 (S.D.N.Y. Apr. 16, 2007) (citing
9 U.S.C. § 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)).

B. Confirmation of the Arbitral Award

On the basis of the Award, and on the very limited review that is appropriate, the Court
finds that summary judgment is warranted, as petitioners have shown there is no material issue of
fact in dispute. The arbitrator acted within the scope of the authority granted him by the parties,
and found “substantial and credible evidence” that Platinum Scaffolding was required to make
certain payments to the Funds, and that it failed to do so, as revealed by evidence submitted by
petitioners at the arbitration hearing. Award at 2-3. From this, the Court concludes that there is
at least a “barely colorable justification for the outcome reached,” and by all indications a more

than colorable one. Landy Michaels Realty Corp., 954 F.2d at 797. Accordingly, the Court

confirms the Award in favor of petitioners, for a total amount of $28,284.34.
Cc, Attorneys’ Fees Associated with this Action

Independent of the fee component of arbitrator Maher’s Award, petitioners also request
fees and costs incurred in bringing the instant Petition. Pet. 27. Petitioners have included
contemporaneous time sheets in support of their Petition. See id., Ex. 1. Absent statutory
authority, however, the Court ordinarily may not grant an application for attorneys’ fees. 7rs. of
N.Y.C. Dist. Council of Carpenters Pension Fund vy. Dejil Sys., Inc., No. 12 Civ. 005 (JMF),
2012 WL 3744802, at *4 (S.D.N.Y. Aug. 29, 2012) (parties not necessarily entitled to fees and
costs associated with bringing petition to confirm arbitration award for recovery of delinquent
contributions) (citing Abondolo v. Jerry WWHS Co., Inc., 829 F. Supp. 2d 120, 130 (E.D.N.Y.
2011)); Laundry, Dry Cleaning Workers & Allied Indus. Health Fund vy. Stainless Partners, Inc.,
No. 07 Civ. 3542 (CPS), 2007 WL 3232260, at *3 (E.D.N.Y. Oct. 31, 2007) (denying request for
attorney’s fees where petitioners failed to submit any time records). Section 301 of the LMRA
does not provide such authority.

In the absence of such authority, the Court may nonetheless award attorneys’ fees under
its inherent equitable powers when opposing counsel acts in bad faith. See Trs. of N.Y.C. Dist.
Council of Carpenters Pension Fund, 2012 WL 3744802, at *4. Petitioners, however, have not
provided evidence upon which the Court could find bad faith here. Accordingly, the Court does
not award fees and costs associated with bringing the Petition.

D. Post-Judgment Interest

Petitioners also seek post-judgment interest. Pet. | 23. Such interest “shall be allowed
on any money judgment in a civil case recovered in a district court .. . at a rate equal to the
weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System, for the calendar week preceding the date of the judgment.” 28
U.S.C. § 1961(a). Awards of post-judgment interest under § 1961 are mandatory. See Cappiello
v. ICD Publ’ns, Inc., 720 F.3d 109, 113 (2d Cir. 2013) (collecting cases). An order confirming
an arbitration award is to be “docketed as if it was rendered in an action,” and “have the same
force and effect, in all respects, as, and be subject to all the provisions of law relating to, a
judgment in an action; and it may be enforced as if it had been rendered in an action in the court
in which it is entered.” 9 U.S.C. § 13. Accordingly, § 1961 applies to actions to confirm
arbitration. See, e.g., Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 100-01 (2d Cir. 2004)
(awarding post-judgment interest in an arbitration case). The Court therefore also awards
interest to accrue from the date judgment is entered until payment is made.
CONCLUSION

For the reasons stated above, the Court confirms the Award in favor of petitioners and
issues judgment in the amount of $28,284.34 plus post-judgment interest pursuant to 28 U.S.C.
§ 1961 (a).

The Court respectfully requests that the Clerk of Court close this case.

SO ORDERED.

 

] 7

Paul A. Engelmayer
United States District Judge

Dated: September 10, 2019
‘New York, New York
